Exhibit 10.23

COMMERCIAL PAPER

ISSUING AND PAYING AGENT AGREEMENT

(Book-Entry and Obligations

Using DTC Facilities

and Physical Notes)

THIS AGREEMENT (“Agreement”) dated as of May 5, 2006 (“Effective Date”) is
entered into by and between Danaher Corporation (the “Issuer”) with offices at
2099 Pennsylvania Avenue, N.W., 12th Floor, Washington, D.C. 20006 and Deutsche
Bank Trust Company Americas (the “Bank”) with offices at 60 Wall St, 27th Floor,
New York, NY 10005.

Section 1. Appointment

The Issuer requests and authorizes the Bank to act as agent for the Issuer in
connection with the issuance and payment of unsecured (a) book-entry obligations
(each an “Obligation” and collectively the “Obligations”) as evidenced by Master
Note Certificate(s) (the “Note Certificate(s) “) and (b) bearer short term
promissory notes of the Issuer (each a “Note” and collectively the “Notes”), in
the case of (a), in the form appended hereto in Exhibit A-1 and in the case of
(b), in the form to be appended hereto as Exhibit A-2 at such time as bearer
short term promissory notes of the Issuer are to be issued. The Bank agrees to
act as such agent for the Issuer subject to the provisions of this Agreement
commencing on the Effective Date shown above.

Insofar as the context requires, all references herein to an Issuer’s
“Obligation” shall be deemed to include the Issuer’s Note, and all references
herein to an Issuer’s “Obligations” or “Book-entry Obligations” shall be deemed
to include the Issuer’s Notes.

Section 2. Certificate Agreement

The Issuer acknowledges that the Bank has previously entered into a commercial
paper certificate agreement (as amended or otherwise modified and currently in
effect, the “Certificate Agreement”) which copy is appended hereto as Exhibit E,
with the Depository Trust Company (DTC) and the Issuer also acknowledges that
the continuation in effect of the Certificate Agreement is a necessary
prerequisite to the Bank’s providing services related to issuance of the
Obligations. The Issuer understands and agrees that the Certificate Agreement
shall supplement the provisions of this Agreement and that the Issuer and the
provisions of this Agreement are subject to the provisions of the Certificate
Agreement.



--------------------------------------------------------------------------------

Section 3. Letter of Representations; Resolutions; Authorized Officers

The Issuer will, prior to the Effective Date, deliver to the Bank an executed
Letter of Representations (the “Representations”), a copy of which is appended
hereto as Exhibit F. Further, the Issuer understands and agrees that such
Representations when executed by the Issuer, the Bank and DTC shall supplement
the provisions of this Agreement and that the Issuer, the Bank, and DTC shall be
bound by the provisions of the Representations. The Bank and the Issuer agree to
comply with the relevant portions of DTC’s Commercial Paper Issuing and Paying
Agent Manual, and the DTC Same Day Settlement System Rules (collectively the
“DTC Rules”).

The Issuer has delivered to the Bank (a) a certified copy of the resolutions
adopted by the Board of Directors of the Issuer concerning the issuance of
Obligations by the Issuer (the “Resolutions”), which copy is appended hereto as
Exhibit B, and (b) a certified original of the Issuer’s certificate of
incumbency (the “Certificate of Incumbency”), containing the name, title, and
true signature of those officers of the Issuer authorized by the Resolutions to
take action with respect to the Obligations (the “Authorized Officers”), which
certificate is appended hereto as Exhibit C. The Issuer agrees to provide the
Bank with revised certified Resolutions and/or Certificates of Incumbency when
and as required by changes in authorization of personnel.

Section 4. Authorized Persons

The Issuer authorizes the Bank to accept and to execute Instructions, as defined
in and given pursuant to Section 6 hereof by any one of the employees and/or
Agents (defined as sales agents or dealers authorized by a separate agreement
between the Issuer and its sales agents or dealers) of the Issuer who are
designated in a writing that is signed by the requisite number of Authorized
Officers. Such designated employees or Agents shall be hereinafter collectively
referred to as “Authorized Persons”. The initial written designation of
Authorized Person(s) is appended hereto as Exhibit D. The Issuer agrees to
provide the Bank with revised written designations in the form of Exhibit D when
and as required by changes in authorization or personnel.

Section 5. Note Certificates

 

  (X) Book entry Obligations:

The Issuer will, prior to the Effective Date, deliver to the Bank a Note
Certificate evidencing Obligations issued, such Note Certificate bearing the
manual or facsimile signatures of the requisite number of Authorized Officers
and specifying the date of issuance, the full legal name of the Issuer, the name
of the state in which the Issuer is incorporated, and the name of the Bank,
acting as paying agent for the Issuer, in each case the Note Certificate being
registered in the name of Cede & Co., a nominee of DTC.

 

Page 2



--------------------------------------------------------------------------------

  (Y) Physical Notes and Signature Stamps:

For use as described in Section 7 hereof, the Issuer will, at its election,
(a) deliver to the Bank a supply of the Issuer’s sequentially numbered, blank
Notes bearing the manual or facsimile signatures of the requisite number of
Authorized Officers and having spaces to show the face or principal amount,
payee, date of issue, maturity date and amount of interest (if an interest
bearing Note), and/or (b) authorize the Bank to use the Bank’s commercial paper
universal note stock, which has spaces to show the face or principal amount,
payee, date of issue, maturity date, amount of interest (if an interest bearing
Note) and signature(s) of the Authorized Officers. If the Issuer elects (b), or
if the Notes described in (a) do not bear such signature(s) when delivered to
the Bank, then the Issuer will, at its election, deliver to the Bank for each
signature required to be placed on the Notes either an electronic image of the
requisite signature or a stamp bearing the facsimile signature of an Authorized
Officer.

 

  (Z) Book Entry Obligations, Physical Notes and Signature Stamps:

Any Obligation (as evidenced by the Note Certificate or Note bearing the manual
or authorized facsimile signature of an Authorized Officer) shall, upon the
Bank’s issuance of such Obligation on behalf of the Issuer, bind the Issuer
notwithstanding that such Authorized Officer shall have died or shall have
otherwise ceased to hold office on the date such Obligation is issued by the
Bank. Furthermore, the Issuer agrees that the Bank shall have no duty or
responsibility to determine the genuineness of the facsimile and/or manual
signatures appearing on the Note Certificate(s), Notes or stamps but the
foregoing shall not excuse the Bank from examining, and the Bank shall examine,
its signature cards to determine that signers are authorized and their
signatures do not appear on their face to be incorrect or incomplete.

Section 6. Instructions

The term “Instructions” shall mean a communication, purporting to be from an
Authorized Officer or Authorized Person, in the form of either (a) a written
notice including those transmitted through facsimile transmittal equipment;
(b) a telephone call; and/or (c) a transmission through an instruction and
reporting communication service (“Noteline Direct”) offered by the Bank pursuant
to Section 10 hereof, in each case received by the Bank at the address specified
in Section 15 prior to 1:00 p.m. New York time on the day on which the
Instructions are to be operative, which shall be a day the Bank is open for
business.

 

Page 3



--------------------------------------------------------------------------------

If the Bank, at its option, acts upon Instructions transmitted after 1:00 p.m.
New York time on the day on which the Instructions are to be operative, the
Issuer understands and agrees that (a) such Instructions shall be acted upon, on
a best efforts basis, by the Bank pursuant to the custom and practice of the
commercial paper market, and (b) the Bank makes no representations or warranties
that the issuance and delivery of any Note or Obligation pursuant to Section 7
hereof shall be completed prior to the close of business on the issue date
specified in the Instructions.

Any Instructions given by telephone shall be confirmed to the Bank in a writing
purporting to be from an Authorized Officer or Authorized Person prior to 1:00
p.m. New York time on the day on which such Instructions are to be operative. In
the absence of the Bank’s timely receipt of such written confirmation or in the
event the Bank acts upon Instructions received after 1:00 p.m. New York time on
the day on which the Instructions are to be operative, the Issuer understands
and agrees that the Instructions given by telephone or received after the
aforementioned 1:00 p.m. New York time, as understood by the Bank, shall be the
true and controlling Instructions for all purposes of this Agreement.

Notwithstanding anything to the contrary in this Section 6, the Issuer
acknowledges that the Bank may act upon the Instructions without any duty to
make any inquiry regarding the genuineness of such Instructions.

Section 7. Issuance

 

  (X) Book Entry Obligations:

The Bank’s sole duties in connection with the issuance of the Obligations when
the Issuer delivers the Note Certificate(s) to the Bank in the form described in
Section 5(X) herein, shall be as follows:

 

  (a) to hold Note Certificates in safekeeping;

 

  (b) to assign to each Instruction received from the Issuer a CUSIP number as
specified in and in accordance with the CUSIP number assignment received by the
Bank from the Issuer;

 

  (c) to cause to deliver an Obligation on behalf of the Issuer upon receipt of
the related Instructions from the Issuer, or its designated agent(s), as to the
face or principal amount, net dollar amount, date of issue, maturity date,
interest rate (if any), and amount of interest due at maturity (if an interest
bearing Obligation), by way of data entry or data transfer to the DTC Same Day
Funds Settlement System (“SDFS”), and to receive from SDFS a confirmation
receipt that such delivery was effected; and

 

Page 4



--------------------------------------------------------------------------------

  (d) to credit the net proceeds of all deliveries of the Obligations to the
Issuer’s account with the Bank (Account No. 00447400) under advice to the Issuer
at the address specified in Section 15 hereof.

 

  Y. Physical Notes:

The Bank’s sole duties in connection with the issuance of the Notes if the
Issuer delivers a supply of the Issuer’s blank Notes to the Bank or uses the
Bank’s commercial paper universal note stock pursuant to Section 5(Y) hereof
shall be as follows:

 

  (a) to hold the blank Notes in safekeeping, pending receipt of the Issuer’s
Instructions;

 

  (b) to complete each Note pursuant to the Instructions as to the face or
principal amount, net dollar amount, payee (which shall be “BEARER” unless
otherwise specified in the Instructions), date of issue, maturity date, interest
rate (if any) and amount of interest due at maturity (if an interest bearing
Note);

 

  (c) to cause a duly authorized officer or duly authorized employee of the Bank
to countersign each Note for purposes of authentication of the Note only;

 

  (d) to deliver the Notes in accordance with the related Instructions (i) by
hand, against receipt for payment or (ii) as otherwise provided in the related
Instructions; and

 

  (e) to credit the net proceeds of all deliveries of Notes to the Issuer’s
account with the Bank (Account No. 00447400) under advice to the Issuer at the
address specified in Section 15 hereof.

The Bank’s additional duties in connection with the issuance of the Notes when
the Issuer delivers facsimile signature stamps to the Bank pursuant to
Section 5(Y) hereof shall be as follows:

 

  (f) to hold the facsimile signature stamps delivered pursuant to Section 5(Y)
hereof in safekeeping pending receipt of the Issuer’s Instructions; and

 

Page 5



--------------------------------------------------------------------------------

  (g) to apply the facsimile signature stamp(s) to the Notes pursuant to the
Instructions.

 

  Z. Book Entry Obligations and Physical Notes:

The Issuer acknowledges that pursuant to the custom and practice of the
commercial paper market, the delivery or mailing of an Obligation against
payment of the net amount of the Obligation (i.e., the principal amount of the
Obligation less the discount specified in the Instructions or the principal
amount of an interest bearing Obligation) and the actual receipt of payment
thereof are not simultaneous transactions.

Therefore, whenever the Instructions direct the Bank to deliver any Obligation
against payment, the Bank is authorized to and will deliver such Obligation to
the party specified in the Instructions and hold as receipt a confirmation copy
generated by SDFS (in the case of Book Entry transactions), or (a) the receipt
of the party specified in the Instructions or (b) the United States Post
Office’s registered mail (both (a) and (b) in the case of physical Notes) in
lieu of immediate payment by the purchaser of the Obligation (the “Purchaser”).
The Issuer also acknowledges that pursuant to the custom and practice of the
commercial paper market, the Purchaser is obligated to settle in immediately
available funds at or before the close of business on the Issue Date specified
on the Obligation. The Issuer understands and agrees that whenever the Bank
delivers an Obligation against receipt of funds as set forth above, the Issuer
and not the Bank shall bear the risk of the Purchaser’s failure to remit the net
amount of the Obligation purchased, and of the loss or theft of Notes after such
Notes are placed in the United States mail.

The Bank shall have no duty or responsibility to make any transfer of the
proceeds of the sale of the Issuer’s Obligations, or to advance any monies or
effect any credit with respect to such proceeds or transfers unless and until
the Bank has actually received the proceeds of the sale of the Obligations. Upon
such receipt, the Bank shall immediately credit the Issuer’s account with the
Bank (Account No. 00447400) with such proceeds unless at the time of such
crediting, the Issuer has advised the Bank, in writing, that the receipt of such
proceeds is subject to reversal or cancellation. If the Bank, at its sole
option, effects any such transfer that results in an overdraft in any account of
the Issuer, the amount of such overdraft shall be considered as a loan to the
Issuer, and the Issuer agrees to pay the Bank on demand the amount of such loan
together with interest thereon at the rate customarily charged by the Bank on
similar loans.

 

Page 6



--------------------------------------------------------------------------------

Section 8. Payment

Bank’s sole duties in connection with payment of the Obligations shall be, upon
presentment at maturity of an issued Obligation, to pay the principal amount of
a discounted Obligation or principal plus interest of an interest-at-maturity
Obligation to the party appearing to be entitled thereto, and to debit the
Issuer’s account with the Bank (Account No. 00447400) for such amount under
advice to the Issuer at the address specified in Section 15 hereof.

The Bank shall have no obligation to pay, at maturity, the amount referred to in
this Section 8 unless sufficient funds have been received by the Bank in
collected funds. If the Bank, at its sole option, makes any such payment that
results in an overdraft in any account of the Issuer, the amount of such
overdraft shall be considered a loan to the Issuer, and the Issuer agrees to pay
the Bank on demand the amount of such loan together with interest thereon at the
rate customarily charged by the Bank on similar loans.

Section 9. United States Dollars

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated in United States dollars. The Issuer further agrees that payment of
any and all amounts due pursuant to the provisions of this Agreement shall be
made solely in United States dollars.

Section 10. Noteline Direct

The Issuer is granted a personal, non-transferable and non-exclusive right to
use the instruction and reporting communication service Noteline Direct to
transmit through the Noteline Direct system Instructions made pursuant to
Section 6 hereof. The Issuer may, by separate agreement between the Issuer and
one or more of its Agents, authorize the Agent (in each case other than the
Bank) to directly access Noteline Direct for the purposes of transmitting
Instructions to the Bank or obtaining reports with respect to the Obligations.

The Issuer acknowledges that (a) some or all of the services utilized in
connection with Noteline Direct are furnished by Financial Sciences Corporation
(“FSC”), (b) Noteline Direct is provided to the Issuer “AS IS” without
warranties or representations of any kind whatsoever by FSC or the Bank, and
(c) Noteline Direct is proprietary and confidential property disclosed to the
Issuer in confidence and only on the terms and conditions and for purposes set
forth in this Agreement.

By this Agreement, the Issuer acquires no title, ownership or sublicensing
rights whatsoever in Noteline Direct or in any trade secret, trademark,
copyright or patent of the Bank or FSC now or to become applicable to Noteline
Direct. The Issuer may not transfer, sublicense, assign, rent, lease, convey,
modify, translate, convert to a programming language, decompile, disassemble,
recirculate, republish or redistribute Noteline Direct for any purpose without
the prior written consent of the Bank and, where necessary FSC.

 

Page 7



--------------------------------------------------------------------------------

In the event (a) any action is taken or threatened which may result in a
disclosure or transfer of Noteline Direct or any part thereof, other than as
authorized by this Agreement, or (b) the use of any trademark, trade name,
service mark, service name, copyright or patent of the Bank or FSC by the Issuer
amounts to unfair competition, or otherwise constitutes a possible violation of
any kind, then the Bank and/or FSC shall have the right to take any and all
action deemed necessary to protect their rights in Noteline Direct, and to avoid
the substantial and irreparable damage which would result from such disclosure,
transfer or use, including the immediate termination of the Issuer’s right to
use Noteline Direct.

To permit the use of Noteline Direct to issue Instructions and/or obtain reports
with respect to the Obligations, the Bank will supply the Issuer with an
identification number and initial passwords. From time to time thereafter, the
Issuer may change its passwords directly through Noteline Direct. The Issuer
will keep all information relating to its identification number and passwords
strictly confidential and will be responsible for the maintenance of adequate
security over its customer identification number and passwords. For security
purposes, the Issuer should change its passwords frequently (at least once a
year).

Instructions transmitted over Noteline Direct and received by the Bank pursuant
to Section 6 hereof accompanied by the Issuer’s identification number and the
passwords, shall be deemed conclusive evidence that such Instructions are
correct and complete and that the issuance or redemption of the Obligation(s)
directed thereby has been duly authorized by the Issuer.

Section 11. Representations and Warranties of the Issuer

The Issuer represents and warrants as follows:

 

  (a) This Agreement and the Obligations have been duly authorized and this
Agreement when executed and delivered and the Obligations when issued in
accordance with the applicable Instructions, will be valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;

 

  (b)

This Agreement and the consummation of the transactions herein contemplated will
not (i) result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument for money borrowed to which the Issuer is a party or by
which the Issuer

 

Page 8



--------------------------------------------------------------------------------

 

is bound or to which any of the property or assets of the Issuer is subject, or
(ii) result in any violation of (x) the provisions of the Articles of
Incorporation or the By-Laws of the Issuer or (y) to the best knowledge of the
Issuer, any statute or any order, rule or regulation of any court or government
agency or body having jurisdiction over the Issuer or any of its properties, in
any manner which, in the case of clauses (i) and (ii) (y), would have a material
adverse effect on the business of the Issuer and its subsidiaries taken as a
whole;

 

  (c) No consent, approval, authorization, order, registration or qualification
of or with any court or governmental agency or body having jurisdiction over the
Issuer or any of its properties is required for the issue and sale of the
Obligations, except such as have been, or will have been obtained prior to the
issue and sale of the Obligations, and such consents, approvals, authorizations,
registrations or qualifications as may be required under “blue sky” or state
securities laws or insurance laws in connection with the issue and sale of the
Obligations by the Issuer; and

 

  (d) Each Obligation issued under this Agreement will be exempt from
registration under the Securities Act of 1933, as amended. Each Instruction by
the Issuer to issue Obligations under this Agreement shall be deemed a
representation and warranty by the Issuer as of the date thereof that the
representations and warranties herein are true and correct as if made on and as
of such date, except to the extent that such representations and warranties
specifically refer to a different date, in which case they shall be true and
correct as of such date.

Section 12. Compensation

The Issuer agrees to pay such compensation for the Bank’s issuing and paying
agent services pursuant to this Agreement in accordance with the Bank’s schedule
of fees, as amended from time to time, that has been accepted and agreed to by
the Issuer.

Section 13. Indemnification

The Issuer agrees that the Bank shall not be liable for any losses, damages,
liabilities or costs suffered or incurred by the Issuer as a result of (a) the
Bank’s having executed Instructions, (b) the Bank’s improperly executing or
failing to execute any Instructions because of unclear Instructions, failure of
communications media or any other circumstances beyond the Bank’s control,
(c) the actions or inactions of DTC, any Agent or any broker, dealer, consignee
or agent not selected by the Bank, or (d) any other acts or omissions of the
Bank (or of any of its agents or correspondents) relating to this Agreement or
the transactions or activities contemplated hereby except to the extent, if any,
that such other acts or omissions constitute gross negligence, willful
misconduct or violation of law by the Bank. The Issuer, in the absence of gross
negligence, willful

 

Page 9



--------------------------------------------------------------------------------

misconduct or violation of law by the Bank, agrees to indemnify the Bank and
hold it harmless from and against (a) any and all actions, claims (groundless or
otherwise), suits, losses, fines and penalties arising out of the Bank’s having
executed any Instructions or otherwise having performed any of its obligations
hereunder and (b) any damages, costs, expenses (including reasonable legal fees
and disbursements), losses or liabilities relating to any such actions, claims,
suits, losses fines or penalties or to any breach of this Agreement by the
Issuer. In no event shall the Bank be liable for special, indirect or
consequential damages. This Section 13, Indemnification, shall survive any
termination of this Agreement and the issuance and payment of any Note(s).

14. Termination

Either the Bank or the Issuer may terminate this Agreement at any time by not
less than ten (10) days’ prior written notice to the other. No such termination
shall affect the rights and obligations of the Issuer and the Bank which have
accrued under this Agreement prior to termination.

15. Addresses

Instructions hereunder shall be (a) mailed, (b) telephoned, (c) transmitted by
facsimile device, and/or (d) transmitted via Noteline Direct to the Bank at the
address, telephone number, and/or facsimile number specified below and shall be
deemed delivered upon actual receipt by the Bank’s Commercial Paper Issuance
Operations at the address, telephone number, and/or facsimile number specified
below.

Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall St – 27th Floor

New York, NY 10005

Attention: Money Market Instruments Operations

Telephone:    (212) 250-7539 / 2972

Facsimile:     (212) 797-8616

All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(a) upon delivery by hand (against receipt), or (b) by United States Post Office
registered mail (against receipt) or by regular mail (upon receipt) to the party
and at the address set forth below or at such other address as either party may
designate by written notice:

 

  (a) Danaher Corporation

    2099 Pennsylvania Avenue, N.W.

   

12th Floor

 

Page 10



--------------------------------------------------------------------------------

Washington, D.C. 20006

Attention:      Vice President and Treasurer

Telephone:    (202) 419-7613

Facsimile:     (202) 419-7666

Electronic Mail:

Attention: Associate General Counsel

Telephone:    (202) 419-7611

Facsimile:     (202) 419-7666

Electronic Mail:

 

  (b) Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall St. – 27th Floor

New York, NY 10005

Attention: Money Market Instruments Operations

Telephone:    (212) 250-7539 / 2972

Facsimile:     (212) 797-8616

16. Miscellaneous

 

  (a) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York and as applicable, operating circulars of the
Federal Reserve Bank, federal laws and regulations as amended, New York Clearing
House rules, the DTC Rules, and general commercial bank practices applicable to
commercial paper issuance and payment, funds transfer and related activities.

 

  (b) This Agreement may not be assigned by the Issuer and may not be modified,
or amended or supplemented except by a writing or writings duly executed by the
duly authorized representatives of the Issuer and the Bank.

 

  (c) This Agreement contains the entire understanding and agreement between the
parties with respect to the subject matter hereof. All prior agreements,
understandings, representations, statements, promises, inducements,
negotiations, and undertakings and all existing contracts previously executed
between said parties with respect to said subject matter are superseded hereby.

 

  (d) With respect to all references herein to nouns, insofar as the context
requires, the singular form shall be deemed to include the plural, and the
plural form shall be deemed to include the singular.

 

Page 11



--------------------------------------------------------------------------------

  (e) In no event shall the Bank be liable for any failure or delay in the
performance of its obligations hereunder because circumstances beyond the Bank
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations or the like which restrict or
prohibit the providing of the services contemplated by this Agreement.

 

  (f) The Bank shall incur no liability in acting upon telephonic, facsimile or
other electronic instructions which the Bank believes in good faith to have been
given by an authorized person, including but not limited to Instructions
received in connection with the issuance of Obligations. In addition, in the
event that the Issuer or an Agent currently or in the future utilizes a trading
system that produces issuance instructions that do not include signatures or
initials, the Bank may conclusively rely upon such instructions absent such
signatures or initials.

 

Page 12



--------------------------------------------------------------------------------

Agreed to and Accepted by:     Deutsche Bank Trust Company Americas     Danaher
Corporation /s/ Annie Jaghatspanyan     /s/ Frank T. McFaden Authorized
Officer’s Signature     Authorized Officer’s Signature Name:   Annie
Jaghatspanyan     Name:   Frank T. McFaden Title:   Assistant Vice President    
Title:   Vice President and Treasurer Date:   May 5, 2006     Date:   May 5,
2006 /s/ Wanda Camacho     /s/ Daniel L. Comas Authorized Officer’s Signature  
  Authorized Officer’s Signature Name:   Wanda Camacho     Name:   Daniel L.
Comas Title:   Vice President     Title:   Executive Vice President and Chief
Financial Officer Date:   May 5, 2006     Date:   May 5, 2006

List of Exhibits

Exhibit A DTC Master Note & Universal Note

Exhibit B Board Resolutions & Secretary’s Certificate

Exhibit C Authorized Officers & Certificate of Incumbency

Exhibit D Authorized Persons

Exhibit E DTC Certificate Agreement

Exhibit F DTC Letter of Representations

 

Page 13



--------------------------------------------------------------------------------

Exhibit A-1

DTC Master Note

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

CORPORATE COMMERCIAL PAPER – MASTER NOTE

May 18, 2006

(Date of Issuance)

DANAHER CORPORATION (“Issuer”), for value received, hereby promises to pay to
Cede & Co., as nominee of The Depository Trust Company, or to registered
assigns: (i) the principal amount, together with unpaid accrued interest
thereon, if any, on the maturity date of each obligation identified on the
records of Issue (the “Underlying Records”) as being evidenced by this Master
Note, which Underlying Records are maintained by DEUTSCHE BANK TRUST COMPANY
AMERICAS (“Paying Agent”); (ii) interest on the principal amount of each such
obligation that is payable in installments, if any, on the due date of each
installment, as specified on the Underlying Records; and (iii) the principal
amount of each such obligation that is payable in installments, if any, on the
due date of each installment, as specified on the Underlying Records. Interest
shall be calculated at the rate and according to the calculation convention
specified on the Underlying Records. Payments shall me made by wire transfer to
the registered owner from Paying Agent without the necessity of presentation and
surrender of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET FORTH
ON THE REVERSE HEREOF.

This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

DEUTSCHE BANK TRUST     COMPANY AMERICAS     DANAHER CORPORATION     (Paying
Agent)     (Issuer) By:   /s/ Wanda Camacho     By:   /s/ Frank T. McFaden  
(Authorized Countersignature)       (Authorized Signature)              
(Guarantor)       By:   /s/ Dan Comas         (Authorized Signature)

DTCC

The Depository Trust & Clearing Corporation



--------------------------------------------------------------------------------

At the request of the registered owner, Issue shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note. As of the date any such note certificate or certificates are
issued, the obligations which are evidenced thereby shall not longer be
evidenced by this Master Note.

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

 

(Name, Address, and Taxpayer Identification Number of Assignee)

The Master Note and all rights thereunder, hereby irrevocably constituting and
appointing ______________________ attorney to transfer said Master Note on the
books of Issuer with full power of substitution in the premises.

 

    Dated:        Signature(s) Guaranteed:     (Signature)    

Notice: The signature on this assignment

must correspond with the name as written

upon the face of this Master Note, in every

particular without alteration or enlargement

or any changes whatsoever.

 

 

 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.



--------------------------------------------------------------------------------

Exhibit B

Board Resolutions and Secretary’s Certificate

I, James F. O’Reilly, the duly elected, qualified and acting Secretary and
Associate General Counsel of Danaher Corporation, a Delaware corporation, do
hereby certify that attached hereto as Annex A is a true and correct copy of the
resolutions duly adopted by the Board of Directors of Danaher Corporation on
_________ and that said resolutions have not been amended, modified or revoked,
and are in full force and effect on the date hereof; and furthermore that such
resolutions are the only resolutions adopted by the Board of Directors or any
committee thereof governing the subject matter described therein.

IN WITNESS WHEREOF, I have hereunto set my name and affixed the seal of Danaher
Corporation as of April ___, 2006.

 

DANAHER CORPORATION By:     Name:   James F. O’Reilly Title:   Secretary and
Associate General Counsel

[Seal]

I, Frank McFaden, Vice President and Treasurer of the Issuer, hereby certify
that I am the duly elected, qualified and acting Vice President and Treasurer of
the Issuer, that James F. O’Reilly is the duly elected, qualified and acting
Secretary and Associate General Counsel of the Issuer and that the signature
appearing above is the true signature of James F. O’Reilly.

IN WITNESS WHEREOF, the undersigned has signed his name as of April ___, 2006.

 

DANAHER CORPORATION By:     Name:   Frank McFaden Title:   Vice President and
Treasurer



--------------------------------------------------------------------------------

Exhibit C

Authorized Officers and Certificate of Incumbency

I, James F. O’Reilly, the duly elected, qualified and acting Secretary and
Associate General Counsel of Danaher Corporation, a Delaware corporation (the
“Issuer”), do hereby certify that attached hereto is an original list with the
genuine signature and true and correct title of each of the officers of the
Issuer authorized to act for the Issuer in connection with the Issuer’s
commercial paper pursuant to the Resolutions duly adopted by the Board of
Directors of the Issuer on _________ and that said list has not been amended,
modified or revoked, and is in full force and effect on the date hereof.
Capitalized terms used herein and not otherwise defined have the meanings
specified in the Issuing and Paying Agent Agreement dated April ___, 2006 (the
“Agreement”) between the Issuer and Deutsche Bank Trust Company Americas.

IN WITNESS WHEREOF, I have hereunto set my name and affixed the seal of Danaher
Corporation as of April ___, 2006.

 

DANAHER CORPORATION By:     Name:   James F. O’Reilly Title:   Secretary and
Associate General Counsel

[Seal]

I, Frank McFaden, Vice President and Treasurer of the Issuer, hereby certify
that I am the duly elected, qualified and acting Vice President and Treasurer of
the Issuer, that James F. O’Reilly is the duly elected, qualified and acting
Secretary and Associate General Counsel of the Issuer and that the signature
appearing above is the true signature of James F. O’Reilly.

IN WITNESS WHEREOF, the undersigned has signed his name as of April ___, 2006.

 

DANAHER CORPORATION By:     Name:   Frank McFaden Title:   Vice President and
Treasurer



--------------------------------------------------------------------------------

AUTHORIZED OFFICERS

Pursuant to the Resolutions and the Agreement, the following individuals are
Authorized Officers of the Issuer authorized to act for the Issuer in connection
with the commercial paper notes and/or book-entry Obligations.

 

Name

  

Office

 

Signature

H. Lawrence Culp, Jr.   

President and

Chief Executive Officer

    Daniel L. Comas   

Executive Vice President and

Chief Financial Officer

    Frank McFaden    Vice President and Treasurer    



--------------------------------------------------------------------------------

Exhibit D

Authorized Persons

Pursuant to the resolutions of Danaher Corporation, a Delaware corporation (the
“Issuer”) adopted on ___________, and the Agreement between the Issuer and
Deutsche Bank Trust Company Americas (the “Bank”) having the Effective Date of
April ___, 2006, (the “Agreement”; terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Agreement), the Authorized
Officers of the Issuer authorize and so direct the Bank to execute all
Instructions made pursuant to the provisions of the Agreement purporting to be
from any one of the employees or Agents of the Issuer (“Authorized Persons”)
listed below and such Authorized Officers represent that said list has not been
amended, modified or revoked and is in full force and effect on April ___, 2006.
Subject to the foregoing, the Authorized Persons are:

 

Name

       

Title

        

Signature

                                                  

IN WITNESS WHEREOF, I have hereunto set my name as of April ___, 2006.

 

DANAHER CORPORATION By:     Name:   Daniel L. Comas Title:  

Executive Vice President and Chief Financial

Officer

By:     Name:   Frank McFaden Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Exhibit E

DTC Certificate Agreement

BOOK-ENTRY-ONLY MONEY MARKET INSTRUMENT

(MASTER NOTE) PROGRAM

CERTIFICATE AGREEMENT

This Agreement is dated as of December 1, 1993, by and between The Depository
Trust Company (“DTC”) and Bankers Trust Company. (“Custodian”)

Whereas, Custodian performs, as agent of the issuers, certain paying agency
functions with respect to one or more issues of money market instrument notes
issued under the programs listed on Exhibit A, as it may be amended in writing
with the addition or deletion of a program from time to time by the parties (the
“Securities”); and

Whereas, in order to enhance the efficiency of the processes for issuing and
redeeming such Securities, Custodian has agreed to act as custodian of master
note certificates registered in the name of DTC’s nominee, Cede & Co.,
evidencing the Securities (the “Certificates”) and has established procedures to
perform the services hereinafter set forth.

Now, therefore, in consideration of the representations, warranties, and
covenants herein contained the parties agree as follows:

1. Custodian shall assure that each Certificate held pursuant to this Agreement
shall be in registered form, registered in the name of Cede & Co., and shall
bear the following legend:

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.



--------------------------------------------------------------------------------

Custodian agrees that the foregoing provisions of this Paragraph constitute as
to Custodian a timely written notice of an adverse claim by DTC as to each such
Certificate regardless of whether the legend actually appears thereon.

2. Subsequent to the issuance of Certificates, Custodian shall hold the
Certificates awaiting DTC’s instructions. On receipt of instructions from DTC,
and except as hereinafter provided, Custodian shall deliver to DTC or as
directed by DTC any or all Securities or Certificates held for DTC in accordance
with such instructions.

3. Custodian shall confirm to DTC the amount of Securities evidenced by each
Certificate on a daily or other periodic basis, as DTC may reasonably request.

4. As between DTC and Custodian (including, without limitation, its creditors,
lien holders, and pledgees), the Securities evidenced by a Certificate and such
Certificate shall be deemed to be the sole property of DTC. Custodian shall not
by reason of any provision of this Agreement or the delivery to it of Securities
in connection with their issuance obtain any legal or equitable right, title, or
interest in or to Securities evidenced by such Certificate.

5. Custodian shall itself at all times hold all Certificates in one of its
secured areas.

6. (a) Notwithstanding any event whatsoever, other than an event described in
subparagraph (b) of this Paragraph on in the proviso to Paragraph 8, Custodian
shall, upon the request of DTC, deliver or make available to DTC any or all
Securities or Certificates within 24 hours after receipt of such request, except
that Custodian shall not be required hereby to deliver or make available
Securities or Certificates to DTC on a day that Custodian is not open for
business.

(b) Custodian shall notify DTC immediately after it determines that any
Securities or Certificate received by it from the issuer, deliverable by it to
DTC, or held by it pursuant to the provisions of this Agreement has apparently
been lost, destroyed, wrongfully taken, or is unaccounted for by Custodian
(each, a “Missing Security”), Custodian shall promptly replace any Missing
Security without cost to DTC.



--------------------------------------------------------------------------------

7. Custodian represents and warrants that it is insured under an insurance
policy in the form of Financial Institution Bond Standard Form 24, or similar
coverage, in the amount of $125 Million, with a deductible of $10 Million, which
Custodian reasonably believes to be adequate to cover all losses under all
programs that Custodian has and shall have with DTC. Custodian will deliver
promptly to DTC, if DTC so requests, a writing signed by its insurance broker or
agent which evidences the existence of such insurance coverage in such amount
and with such deductible, and Custodian covenants and agrees to maintain at its
expense such insurance (or a comparable plan of insurance) in no less amount, no
greater deductible, and with like coverage during the term of this Agreement,
subject to its right to cancel, decrease, or limit the same. Custodian shall
notify DTC promptly in writing of any material changes in such insurance
coverage. Custodian shall, prior to the first anniversary of the date of this
Agreement and prior to each succeeding anniversary of this Agreement during its
term, deliver promptly to DTC, if DTC so requests, a writing signed by its
insurance broker or agent which shall evidence the amount, deductible, and
coverage of Custodian’s insurance and shall state whether or not such insurance
is equivalent to Financial Institution Bond Standard Form 24. Custodian agrees
that whenever Custodian ships Securities or Certificates to DTC, Custodian shall
either provide adequate insurance coverage or require such coverage from the
carrier of the Securities or Certificates, such coverage to cover losses of
Securities or Certificates while in transit and until received. Custodian shall,
if DTC so requests, promptly furnish DTC with documentation evidencing the
amount, deductible, and coverage of the insurance provided by Custodian for any
such shipment of Securities or Certificates.

8. Custodian agrees that it shall not for any reason, including the assertion of
any claim, right, or lien of any kind, refuse or refrain from delivering any
Securities or Certificates to or as directed by DTC in accordance with the terms
of this Agreement; provided, however, that if Custodian shall be served with a
notice of levy, seizure, or similar notice, order, or judgment, issued or
directed by a governmental agency or court, or an officer thereof, having
jurisdiction over Custodian, which on its face affects Securities evidenced by
Certificates in the possession of Custodian pursuant to the provisions hereof,
Custodian may, pending further direction of such governmental agency or court,
refuse or refrain from delivery or making available to DTC in contravention of
such notice or levy, seizure, or similar notice, order, or judgment, Securities
not greater in amount than the Securities which are affected by such notice of
levy, seizure, or similar notice, order, or judgment on the face thereof.



--------------------------------------------------------------------------------

9. Custodian may act relative to this Agreement in reliance upon advice of
counsel in reference to any matters connected with its duties under this
Agreement, and shall not be liable for any mistake of fact or error of judgment,
or for any acts or omissions to act of any kind, unless caused by its own
negligence.

10. Custodian may at any time, without any resulting liability to itself, act
under this Agreement in reliance upon the signature of any person who it
reasonably believes has authority to act for DTC with respect to this Agreement,
but Custodian shall not be required so to act, and may in its discretion at any
time require such evidence of the authenticity of such signature and of the
authority of the person acting for DTC as may be satisfactory to Custodian.

11. So long s this Agreement remains in effect as to any issue of Securities,
Custodian shall furnish to DTC as soon as available a copy of any report on the
adequacy of Custodian’s internal accounting control procedures relating to the
safeguarding of securities in its custody prepared for any regulatory agency by
Custodian’s independent outside auditor.

12. This Agreement may be terminated by either party upon ten business days’
prior written notice to the other party. In the event of the termination of this
Agreement or the termination hereunder of this Agreement as to issues of
Securities evidenced by specific Certificates, it shall be deemed that Custodian
has received as of the time of such termination a request by DTC within the
meaning of Paragraph 6(a) with regard to: (i) all Securities or Certificates
subject hereto if this Agreement is terminated; or (ii) the specific Securities
or Certificates in respect of which this Agreement shall terminate.

13. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles of conflicts
of law.

14. All notices, instructions, requests, and other communications required or
contemplated by this Agreement shall be in writing, shall be delivered by hand
or sent, postage prepaid, by certified or registered mail, return receipt
requested, and shall be addressed to Custodian at 16 Wall St., New York, NY
10005, Attn: Issuance Services Manager, and to DTC at 49th Floor; 55 Water
Street; New York, NY 10041-0099, Attn: General Counsel. Notice given as
aforesaid shall be deemed given upon the receipt thereof. Either party may
change the address to which notices shall be sent upon notice to the other in
the manner hereinabove provided.



--------------------------------------------------------------------------------

15. (a) Custodian agrees to indemnify and hold harmless DTC from and against any
and all losses, liabilities, claims, penalties, charges, and expenses (including
reasonable counsel fees and expenses) suffered or incurred by or asserted or
assessed against DTC by reason of Custodian’s negligent action or negligent
failure to act; provided, however, that should Custodian be held to be negligent
hereunder and should DTC be held to have been contributorily negligent in
connection therewith, then the aforementioned liability shall be shared between
Custodian and DTC in such proportion as may be set forth in any decision of a
court or other tribunal having jurisdiction, unless Custodian and DTC shall
agree in writing to share such liability in a different proportion.

(b) DTC agrees to indemnify and hold harmless Custodian from and against any and
all losses, liabilities, claims, taxes, assessments, penalties, charges, and
expenses (including reasonable counsel fees and expenses) suffered or incurred
by or asserted or assessed against Custodian by reason of any action pursuant to
this Agreement or following the instructions of DTC in connection with the
performance of its duties under this Agreement where Custodian has acted in good
faith and without negligence; provided, however, that should Custodian be held
to be negligent hereunder and should DTC be held to have been contributorily
negligent in connection therewith, then the aforementioned liability shall be
shared between Custodian and DTC in such proportion as may be set forth in any
decision of a court or other tribunal having jurisdiction, unless Custodian and
DTC shall agree in writing to share such liability in a different proportion.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Bankers Trust Company       THE DEPOSITORY TRUST COMPANY

(Custodian)

    By:   /s/ Anne Mohen     By:   /s/ Richard B. Nesson       Vice President  
        Richard B. Nesson           (Title)           General Counsel        
            (Title) /s/ [illegible]           (Attest)      



--------------------------------------------------------------------------------

Exhibit F

DTC Letter of Representation

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

Book-Entry-Only Corporate Commercial Paper

(Master Note) Program

Letter of Representations

[To be Completed by Issuer, Issuing Agent and Paying Agent]

Danaher Corporation

[Name of Issuer]

Deutsche Bank Trust Company Americas Participant 1503

[Name and DTC Participant Number of Issuing Agent and Paying Agent]

April 28, 2006

[Date]    

Attention: Underwriting Department

The Depository Trust Company

55 Water Street, 25th Floor

New York, NY 10041-0099

 

  Re: U.S. $2,200,000,000 Commercial Paper Program pursuant to Section 4(2) of
the Securities Act of 1933, as amended

[Description of Program, including reference to the provision of the Securities
Act of 1933, as amended, pursuant to which Program is exempt from registration.]

Ladies and Gentlemen:

This letter sets forth our understanding with respect to certain matters
relating to the issuance by Issuer from time to time of notes under its
Commercial Paper program described above (the “Securities”). Issuing Agent shall
act as issuing agent with respect to the Securities. Paying Agent shall act as
paying agent or other such agent of Issuer with respect to the Securities.
Issuance of the Securities has been authorized pursuant to a prospectus
supplement, offering circular, or other such document authorizing the issuance
of the Securities dated May 2006.



--------------------------------------------------------------------------------

Paying Agent has entered into a Money Market Instrument or Commercial Paper
Certificate Agreement with The Depository Trust Company (“DTC”) dated as of
December 1, 1993 pursuant to which Paying Agent shall act as custodian of a
Master Note Certificate evidencing the Securities, when issued. Paying Agent
shall amend Exhibit A to such Certificate Agreement to include the program
described above, prior to issuance of the Securities.

To induce DTC to accept the Securities as eligible for deposit at DTC and to act
in accordance with its Rules with respect to the Securities, Issuer, Issuing
Agent, and Paying Agent make the following representations to DTC:

1. The Securities shall be evidenced by a Master Note Certificate in registered
form registered in the name of DTC’s nominee, Cede & Co., and such Master Note
Certificate shall represent 100% of the principal amount of the Securities. The
Master Note Certificate shall include the substance of all material provisions
set forth in the DTC model Commercial Paper Master Note, a copy of which
previously has been furnished to Issuing Agent and Paying Agent, and may include
additional provisions as long as they do not conflict with the material
provisions set forth in the DTC model.

2. Issuer: (a) understands that DTC has no obligation to, and will not,
communicate to its participants (“Participants”) or to any person having an
interest in the Securities any information contained in the Master Note
Certificate; and (b) acknowledges that neither DTC’s Participants nor any person
having an interest in the Securities shall be deemed to have notice of the
provisions of the Master Note Certificate by virtue of submission of such
Certificate to DTC.

3. For Securities to be issued at a discount from the face value to be paid at
maturity (“Discount Securities”), Issuer or Issuing Agent has obtained from the
CUSIP Service Bureau a written list of two basic six-character CUSIP numbers
(each of which uniquely identifies Issuer and two years of maturity dates for
the Discount Securities to be issued under its Commercial Paper program
described above). The CUSIP numbers on such list have been reserved for future
assignment to issues of the Discount Securities based on the maturity year of
the Discount Securities and will be perpetually reassignable in accordance with
DTC’s Procedures, including DTC’s Final Plan for DTC Money Market Programs and
DTC’s Issuing/Paying Agent General Operating Procedures for Corporate Commercial
Paper (the “MMI Procedures”), a copy of which previously has been furnished to
Issuing Agent and Paying Agent.



--------------------------------------------------------------------------------

For Securities to be issued at face value with interest to be paid at maturity
only or periodically (“Interest Bearing Securities”), Issuer or Issuing Agent
has obtained from the CUSIP Service Bureau a written list of approximately 900
nine-character numbers (the basic first six characters of which are the same and
uniquely identify Issuer and the Interest Bearing Securities to be issued under
its Commercial Paper program described above). The CUSIP numbers on such list
have been reserved for future assignment to issues of the Interest Bearing
Securities. At any time when fewer than 100 of the CUSIP numbers on such list
remain unassigned, Issuer or Issuing Agent shall promptly obtain from the CUSIP
Service Bureau an additional written list of approximately 900 such numbers.

4. When Securities are to be issued through DTC, Issuing Agent shall notify
Paying Agent and shall give issuance instructions to DTC in accordance with the
MMI Procedures. The giving of such issuance instructions, which include delivery
instructions, to DTC shall constitute: (a) a representation that the Securities
are issued in accordance with applicable law; and (b) a confirmation that the
Master Note Certificate evidencing such Securities, in the form described in
paragraph 1, has been issued and authenticated.

5. All notices and payment advises sent to DTC shall contain the CUSIP number of
the Securities.

6. Issuer recognizes that DTC does not in any way undertake to, and shall not
have any responsibility to, monitor or ascertain the compliance of any
transactions in the Securities with the following, as amended from time to time:
(a) any exemptions from registration under the Securities Act of 1933; (b) the
Investment Company Act of 1940; (c) the Employee Retirement Income Security Act
of 1974; (d) the Internal Revenue Code of 1986; (e) any rules of any
self-regulatory organizations (as defined under the Securities Exchange Act of
1934); or (f) any other local, state, federal, or foreign laws or regulations
thereunder.

7. Notwithstanding anything set forth in any document relating to a letter of
credit facility, neither DTC nor Cede & Co. shall have any obligations or
responsibilities relating to the letter of credit facility, if any, unless such
obligations or responsibilities are expressly set forth herein.

8. If issuance of Securities through DTC is scheduled to take place one or more
days after Issuing Agent has given issuance instructions to DTC, Issuing Agent
may cancel such issuance by giving a cancellation instruction to DTC in
accordance with the MMI Procedures.



--------------------------------------------------------------------------------

9. At any time that Paying Agent has Securities in its DTC accounts, it may
request withdrawal of such Securities from DTC by giving a withdrawal
instruction to DTC in accordance with the MMI Procedures. Upon DTC’s acceptance
of such withdrawal instruction, Paying Agent shall reduce the principal amount
of the Securities evidenced by the Master Note Certificate accordingly.

10. In the event of any solicitation of consents from or voting by holders of
the Securities, Issuer, Issuing Agent, or Paying Agent shall establish a record
date for such purposes (with no provision for revocation of consents or votes by
subsequent holders) and shall send notice of such record date to DTC’s
Reorganization Department, Proxy Unit no fewer that 15 calendar days in advance
of such record date. If sent by telecopy, such notice shall be directed to
(212) 855-5181 or (212) 855-5182. If the party sending the notice does not
receive a telecopy receipt from DTC such party shall confirm DTC’s receipt of
such telecopy by telephoning (212) 855-5187. For information regarding such
notices, telephone The Depository Trust and Clearing Corporation’s Proxy hotline
at (212) 855-5191.

11. Paying Agent may override DTC’s determination of interest and principal
payment dates, in accordance with the MMI Procedures.

12. Notice regarding the amount of variable interest and principal payments on
the Securities shall be given to DTC by Paying Agent in accordance with the MMI
Procedures.

13. All notices sent to DTC shall contain the CUSIP number of the Securities.

14. Paying Agent shall confirm with DTC daily, by CUSIP number, the face value
of the Securities outstanding, and Paying Agent’s corresponding interest and
principal payment obligation, in accordance with the MMI Procedures.

15. DTC may direct Issuer, Issuing Agent, or Paying Agent to use any other
number or address as the number or address to which notices or payments may be
sent.



--------------------------------------------------------------------------------

16. Payments on the Securities, including payments in currencies other than the
U.S. Dollar, shall be made by Paying Agent in accordance with the MMI
Procedures.

17. In the event that Issuer determines that beneficial owners of the Securities
shall be able to obtain certificated Securities, Issuer, Issuing Agent, or
Paying Agent shall notify DTC of the availability of certificates. In such
event, Issuer, Issuing Agent, or Paying Agent shall issue, transfer, and
exchange certificates in appropriate amounts, as required by DTC and others.

18. Issuer authorizes DTC to provide to Issuing Agent and/or Paying Agent
listings of DTC Participants’ holdings, known as Security Position Reports
(“SPRs”) with respect to the Assets from time to time at the request of Issuing
Agent or Paying Agent. DTC charges a fee for such SPRs. This authorization,
unless revoked by Issuer, shall continue with respect to the Assets while any
Assets are on deposit at DTC, until and unless Issuing Agent and/or Paying Agent
shall no longer be acting as Issuing and/or Paying Agent for Issuer. In such
event, Issuer shall provide DTC with similar evidence, satisfactory to DTC, of
the authorization of any successor thereto so to act. Proxy Web Services are
available at www.dtc.org. To register for or inquire about Proxy Web Services,
telephone The Depository Trust and Clearing Corporation’s Proxy Hotline at
(212) 855-5191.

19. DTC may discontinue providing its services as securities depository with
respect to the Securities at any time by giving reasonable notice to Issuer,
Issuing Agent, or Paying Agent (at which time DTC will confirm with Issuer,
Issuing Agent, or Paying Agent the aggregate amount of Securities outstanding by
CUSIP number). Under such circumstances, at DTC’s request Issuer, Issuing Agent,
and Paying Agent shall cooperate fully with DTC by taking appropriate action to
make available one or more separate certificates evidencing Securities to any
Participants having Securities credited to its DTC accounts.

20. Nothing herein shall be deemed to require Issuing Agent or Paying Agent to
advance funds on behalf of Issuer.

21. This Letter of Representations may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts together shall constitute but one and the same
instrument.



--------------------------------------------------------------------------------

22. This Letter of Representations shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflicts of law.

23. The sender of each notice delivered to DTC pursuant to this Letter of
Representations is responsible for confirming that such notice was properly
received by DTC.

24. Issuer represents that the Securities are not securities of an issuer that
is listed on the Office of Foreign Asset Control (“OFAC”) issuer list
distributed by the U.S. Department of the Treasury, or of an issuer that is
incorporated in a country that is on the OFAC list of “pariah” countries.

25. Issuer, Issuing Agent and Paying Agent shall comply with the applicable
requirements stated in DTC’s MMI Procedures, as they may be amended from time to
time.

 

26. The following riders, attached hereto, are hereby incorporated into this
Letter of Representations:

 

 

 

_____________________________________________________________________________

[The remainder of this page was intentionally left blank.]



--------------------------------------------------------------------------------

Note:

Schedule A contains statements that DTC believes accurately describe DTC, the
method of effecting book-entry transfer of securities distributed through DTC,
and certain related matters.

 

Very truly yours, Danaher Corporation

[Issuer]

By:   /s/ Frank T. McFaden   [Authorized Officer’s Signature] Deutsche Bank
Trust Company Americas                         [Issuing Agent] By:   /s/
[illegible]   [Authorized Officer’s Signature] Deutsche Bank Trust Company
Americas                         [Paying Agent] By:   /s/ [illegible]  
[Authorized Officer’s Signature]  

 

Received and Accepted: THE DEPOSITORY TRUST COMPANY By:   /s/ Denise Russo  